Citation Nr: 1003613	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  04-38 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to February 4, 
2004 for the award of a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an effective date prior to February 4, 
2003 for the award of a compensable evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  Currently, jurisdiction of the case resides with 
the RO in Atlanta, Georgia.

When the case was last before the Board in May 2007, it was 
remanded for additional development.


FINDINGS OF FACT

1.  By rating decision dated in June 1970, the RO granted 
service connection for bilateral hearing loss and tinnitus.  
A noncompensable evaluation was assigned for each disability, 
effective March 4, 1970.  

2.  In a January 1971 Board decision, the Board denied 
entitlement to compensable ratings for bilateral hearing loss 
and tinnitus.  The Chairman did not order reconsideration of 
the Board's January 1971 decision and it is final.

3.  On February 4, 2004, the Veteran filed the instant claim 
for an increased rating for his service-connected bilateral 
hearing loss and tinnitus.

4.  In a March 2004 rating decision, the RO increased the 
rating for bilateral hearing loss to 40 percent, effective 
February 4, 2004.

5.  In a March 2004 rating decision, the RO increased the 
rating for tinnitus to 10 percent, effective February 4, 
2003.

6. There was no pending claim for an increased rating for 
bilateral hearing loss prior to February 4, 2004, or evidence 
that the Veteran's bilateral hearing loss had increased in 
severity so as to warrant a compensable rating within the one 
year period prior to February 4, 2004.

7.  February 4, 2003 is the earliest date that it is 
factually ascertainable that the Veteran's tinnitus had 
increased in severity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier 
than February 4, 2004 for the award of a compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.102, 3.155, 3.158, 3.159, 3.400, 4.85, 
Diagnostic Code 6100 (2009).

2.  The criteria for entitlement to an effective date earlier 
than February 4, 2003 for the award of a compensable rating 
for tinnitus have not been met.  38 U.S.C.A. 
§§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.102, 3.155, 3.158, 3.159, 3.400, 4.87, 
Diagnostic Code 6260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in March 2006, May 2007, and 
September 2009, the RO and the Appeals Management Center 
(AMC) provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  The March 2006 and May 2007 notice 
letters informed the Veteran as to disability ratings and 
effective dates.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Although the Veteran's original claims file was 
lost and the current claims file is a rebuilt folder, the 
case was remanded in May 2007 in order to attempt to locate 
the original claims folder.  On remand, the Agency of 
Original Jurisdiction (AOJ) made all requested attempts to 
locate the missing claims folder.  Unfortunately, it could 
not be found.  However, certain documents were found, and 
they were added to the record.  Specifically, the Veteran's 
service treatment records, his service personnel records, his 
DD-214, a January 1971 Board decision, and a September 2004 
letter (lay statement) from A. Massey were obtained and 
associated with the rebuilt claims file.  The rest of the 
documents are still missing.  Thus, the information and 
evidence that have been associated with the claims file 
includes the Veteran's service treatment records, service 
personnel records, lay statements, and a majority of the 
adjudicative documents.  Although many of the documents were 
not located or individually requested on remand, the Board 
has determined that none of the missing documents is 
determinative as to the issues on appeal.  The Board is 
satisfied as to substantial compliance with its remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Governing Laws and Regulations for Earlier Effective Date

Generally, the effective date of an award of increased 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the effective date of the award is the 
later of the date of receipt of the claim or the date 
entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  
If the ascertainable increase occurs more than one year prior 
to the receipt of the claim, the date of receipt of the claim 
is the effective date of the award.  38 C.F.R. § 3.400(o)(2).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  38 C.F.R. § 3.155(a).  

Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of claim.  38 C.F.R. § 3.157(b).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

By rating decision dated in June 1970, the RO granted service 
connection for bilateral hearing loss and tinnitus.  A 
noncompensable rating was assigned for each disability, 
effective March 4, 1970.  The Veteran appealed this decision, 
and in a January 1971 Board decision, the Board denied 
entitlement to compensable ratings for bilateral hearing loss 
and tinnitus.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision. 38 C.F.R. § 20.1100; see also 38 
U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 1326 
(Fed. Cir. 2004).  Because the Chairman did not order 
reconsideration of the Board's August 1974 decision, it is 
final.

Thereafter, no further claim for increase was submitted until 
the Veteran filed the instant claims for increased ratings 
for these disabilities on February 4, 2004.  By rating 
decision dated in March 2004, the RO granted a 40 percent 
rating for bilateral hearing loss, effective February 4, 
2004, and granted a 10 percent rating for tinnitus, effective 
February 4, 2003.  The Veteran was notified of the decision 
in a March 2004 letter.  The Veteran filed a timely notice of 
disagreement, and in a May 2004 rating decision, the RO 
denied earlier effective dates for bilateral hearing loss and 
tinnitus.  The RO also issued a September 2004 statement of 
the case and a March 2005 supplemental statement of the case, 
confirming the denials of both earlier effective date claims.

The date of receipt of the claims for increase, for effective 
date purposes, is February 4, 2004, the date the claims for 
increased ratings were received by the RO.  Based upon the 
lay statements of record, it appears that the Veteran is 
contending that the effective date of the compensable rating 
for each disability should be, essentially, the original date 
that service connection was granted, namely March 4, 1970.  
(The November 2006 statement from the Veteran's brother 
indicates that the Veteran has endured severe hearing loss 
since 1966.  The September 2004 letter from A. Massey states 
that the Veteran should be awarded an effective date back to 
the "1970 timeframe.")

With regard to the bilateral hearing loss effective date 
claim, the Board notes that if the increase in hearing loss 
disability warranting a compensable rating occurred in 1966 
or in 1970, as alleged by the Veteran, the proper effective 
date of the award would be February 4, 2004, because the 
increase in disability would have occurred more than one year 
prior to the date of the receipt of the claim for increase.  

The Board notes that there is no evidential basis for 
concluding that it was factually ascertainable at an earlier 
time in the one-year period prior to the date of the receipt 
of the claim that the increase in hearing loss disability had 
occurred.  In this regard, there is absolutely no information 
or audiological testing reports indicating that the 


Veteran's hearing loss was to a compensable degree under 
38 C.F.R. § 4.85, Diagnostic Code 6100, during the one year 
period prior to February 4, 2004.  The lay statements of 
record indicate that the Veteran has had hearing loss since 
service.  However, as indicated above, none of the medical 
evidence shows symptomatology warranting a compensable rating 
in the year prior to February 4, 2004.  Therefore, an earlier 
effective date for the assignment of a compensable rating for 
this disability is denied.

With regard to the claim for an earlier effective date for 
tinnitus, if the increase in disability warranting a 
compensable rating occurred in 1966 or 1970, as alleged by 
the Veteran, the proper effective date of the award would be 
February 4, 2004, because the increase in disability occurred 
more than one year prior to the date of the receipt of the 
claim for increase.  

However, the effective date assigned by the RO is February 4, 
2003, one year prior to the date of the claim.  The Board 
concludes that the RO was correct in its determination that 
this date is the earliest date that it is factually 
ascertainable that an increase in severity of the Veteran's 
tinnitus occurred.  As such, an earlier effective date is not 
warranted.

Therefore, the preponderance of the evidence is against an 
effective date earlier than February 4, 2004, for the award 
of a compensable rating for bilateral hearing loss and an 
effective date earlier than February 4, 2003 for the award of 
a compensable rating for tinnitus.  38 U.S.C.A. § 5107(b).





ORDER

An effective date prior to February 4, 2004 for the award of 
a compensable evaluation for bilateral hearing loss is 
denied.

An effective date prior to February 4, 2003 for the award of 
a compensable evaluation for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


